DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/764,581 filed 05/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (WO 03/004375) in view of Deille et. al. (FR 2,545,062).

1, 6: Ikeda discloses an elongate blank 1 for forming a tubular carton, said blank comprising a plurality of panels including; a top panel 3, a first side panel 5, a second side panel 5, a first base panel 9A and a second base panel 9B, the plurality of panels arranged in a row along a length of the blank (fig. 1), 

said panels being hingedly connected (@ 4) one to another in series, each of said panels having a pair of opposed free end edges 33, 34 disposed generally along the length of the blank, 

said each panel being formed along either free end edge thereof with a cut-out so that said blank is provided along either longitudinal edge thereof with a plurality of tabs 12,12A each interposed between adjacent ones of said cut-outs, 

said cut-outs including; 
a first major cut-out 33 struck from each of the opposed free end edges of the top panel, 
a second major cut-out 33A struck from each of the opposed free end edges of the first side panel, 
a third major cut-out 33A (opposing side) struck from each of the opposed free end edges of the second side panel, 
a first minor cut-out 33B struck from each of the opposed free end edges of the first base panel, 
a second minor cut-out 33B (opposing side) struck from each of the opposed free end edges of the second base panel (fig. 1).
Ikeda fails to disclose differing cut-out lengths. Deville et. al. represents evidence wherein the length of a portion of one of the free end edges of the first side panel 3 defined by one of the second major cut-outs (space below 8) is less than the length of a portion of one of the free end edges of the second side panel 1 defined by one of the third major cut-outs (space below 7) (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cut-outs of Ikeda to include the differing lengths of Deville to accommodate differing lengths of stored products.

2: Ikeda discloses an elongate blank according to claim 1, wherein a first upper tab 12 is hingedly connected in part to one of the first and second side panels and in part to the top panel (pg. 6, ll. 1-30; fig. 1).

3: Ikeda discloses an elongate blank according to claim 2, wherein a second upper tab 12 is hingedly connected in part to the other one of the first and second side panels and in part to the top panel (pg. 6, ll. 1-30; fig. 1).

4: Ikeda discloses an elongate blank according to claim 1, wherein a first lower tab 12A is hingedly connected in part to one of the first and second side panels and in part to one of the first and second base panels (pg. 6, ll. 1-30; fig. 1).

5: Ikeda discloses an elongate blank according to claim 4, wherein a second lower tab 12A is hingedly connected in part to the other one of the first and second side panels and in part to the other one of the first and second base panels (pg. 6, ll. 1-30; fig. 1).

7. Ikeda discloses the claimed invention as applied to claim 5 but fails to disclose differing panel lengths. Deville et. al. represents evidence wherein the length of a portion of one of the free end edges of the first side panel 3 defined by one of the second major cut-outs (space below 8) is less than the length of a portion of one of the free end edges of the second side panel 1 defined by one of the third major cut-outs (space below 7) (fig. 1). 

To modify the dimensions of the anchoring portions into the claimed differing dimensions would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the panel sizes of Ikeda to include the differing lengths to accommodate differing lengths of stored products.

8: Ikeda discloses an elongate blank according to claim 1, wherein the second cut-outs 33A each comprise an upper edge (corner nearest 34) and a lower edge and the third cut-outs 33A each comprise an upper edge (corner nearest 34) and a lower edge (opposing corner), each of the lower edges of the second cut-outs being disposed at a first distance from an adjacent one of the first and second base panels, each of the lower edges of the third cut-outs being disposed at a second distance from an adjacent other one of the first and second base panels, the first distance being equal to the second distance (fig. 1).

9: Ikeda discloses an elongate blank for forming a tubular carton, said blank 1 comprising a plurality of panels including; 
a top panel 3, 
a first side panel 5 hinged to a first side of the top panel, 
a second side panel 5 hinged to a second side of the top panel, 
a first base panel 9A hinged to the first side panel and 
a second base panel 9B hinged to the second side panel, 
the plurality of panels arranged in a row along a length of the blank (fig. 1), said panels being hingedly 4 connected one to another in series, each of said panels having a pair of opposed free end edges disposed generally along the length of the blank, 
said each panel being formed along either free end edge thereof with a cut-out 33, 33A so that said blank is provided along either longitudinal edge thereof with a plurality of tabs 12, 12A each interposed between adjacent ones of said cut-outs (fig. 1). 

Ikeda fails to disclose differing cut-out lengths. Deville et. al. represents evidence wherein the length of a portion of one of the free end edges of the first side panel 3 defined by one of the second major cut-outs (space below 8) is less than the length of a portion of one of the free end edges of the second side panel 1 defined by one of the third major cut-outs (space below 7) (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cut-outs of Ikeda to include the differing lengths of Deville to accommodate differing lengths of stored products.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (WO 03/004375).

10-11: Ikeda discloses a carton 1 for packaging one or more articles, the carton comprising a plurality of walls including; a top wall 3, a first side wall 5, a second side wall 5, a base wall 9A,B, 
the carton comprising an article retention structure comprising a first top engaging structure and a second top engaging structure, the first top engaging structure comprising a first upper tab 12 hingedly connected in part to a one of the first and second side walls and including;
a first anchoring portion 22 hingedly connected to said one side wall;
a first gusset portion 17 hingedly connected to the first anchoring portion;
a first web portion 16 hingedly connected to the first gusset portion; and
a first covering portion 21 provided by a part of the top panel and hingedly connected to the first web portion (pg. 6, ll. 1-30);
the second top engaging structure comprising a second upper tab 12 hingedly connected in part to the other one of the first and second side walls and including;
a second anchoring portion 22 hingedly connected to said other side wall:
a second gusset portion 17 hingedly connected to the second anchoring portion;
a second web portion 16 hingedly connected to the second gusset portion; and
a second covering portion 21 provided by a part of the top panel and hingedly connected to the second web portion (pg. 6, ll. 1-30).

To modify the dimensions of the anchoring portions into the claimed differing dimensions would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735